Citation Nr: 0028877	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes to include consideration of 38 C.F.R. 
§ 3.321.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The appellant served on active duty for more than 90 days 
during a period of war and was honorably discharged.

2.  Both private and VA treatment records indicate that the 
appellant has been unable to engage in any gainful employment 
since 1996, and has multiple medical disabilities that may be 
permanent and productive of unemployability.

3. The evidence of record indicates that the appellant has no 
current significant income.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.314 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for entitlement to nonservice-connected pension 
benefits is well-grounded if the following criteria are met:  
(1) there is evidence of honorable active military service of 
90 days or more during a period of war (or discharge or 
release from service during a period of war for a service-
connected disability); (2) there is evidence of permanent and 
total disability productive of unemployability; and (3) there 
is evidence of income that does not exceed the statutory 
limit.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); see also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. 
§ 3.3 (1999).  For purposes of determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet.App. 
19, 21 (1993).  

In the case at hand, the appellant served on active duty for 
more than 90 days (beginning in May 1969) during a period of 
war (Vietnam era) and his service was honorable.  The 
appellant has stated that he has no current income.  See 
Income, Net-Worth and Employment Statement of November 1995.  
Both private and VA treatment records on file reflect that 
the appellant has not been gainfully employed since 1996, and 
has complained of allergic rhinitis, atopic dermatitis of the 
external ears, hemorrhoids, right inguinal hernia, acne, a 
left knee disorder, duodenal ulcer disease, gonococcal 
urethritis, right fibula healed fracture and right tibia 
unhealed fracture with peroneal nerve injury, and depression 
with psychotic features.  Not all these disorders, however, 
have been assigned ratings.  As such, complete adjudication 
is  premature.  Presuming all this evidence as true, and 
weighing it for the purpose of finding a claim to be well 
grounded, the Board concludes that the appellant's claim is 
well grounded.  King v. Brown, 5 Vet. App. 19 (1993).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Despite the best efforts of the regional office, the Board 
finds that this case is not yet ready for appellate review.  
Specifically, an October 1995 medical report from A. Cabrera, 
M.D. indicated a diagnosis of recurrent depression with 
psychotic features.  A subsequent November 1995 VA 
examination reflected some depressive components, in addition 
to noting a substance abuse disorder in remission and 
borderline personality disorder.  Although a diagnosis of 
depression was not given by the VA examiner that time, a more 
recent February 1998 VA treatment record indicated a 
provisional diagnosis of depression.  At that time, the 
appellant complained of insomnia, hypo-activity, hyporexia, 
hopelessness and easy crying.  Given these recent complaints 
and the time span since last (1995) VA psychiatric 
examination, further examination is warranted to determine 
the disabling effect of any potential psychiatric disorder, 
including depression.  Further, it does not appear that any 
initial rating has been assigned for psychiatry pathology.

As noted above, the evidence reflects potential impairment 
due to substance abuse.  Although pension may not be awarded 
for these problems, the RO should make specific findings as 
to any disorders that are the result of the appellant's 
willful misconduct.  38 C.F.R. § 3.301(b) (1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record, including any effect on employability.  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  
Accordingly, the Board concludes that there must be a new 
examination in order that the adjudication may be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1. The appellant should be 
requested to identify all 
sources of recent treatment for 
his non-service connected 
disabilities, and to furnish 
signed authorizations for 
release to the VA of private 
medical records in connection 
with each non-VA source he 
identifies.  Copies of the 
medical records from all sources 
he identifies, including VA 
records (not already associated 
with the claims folder), should 
then be requested.  All records 
obtained should be associated 
with the claims folder.

2. Next, the RO should schedule 
the appellant for a 
comprehensive VA examination and 
special psychiatric examination 
to ascertain the nature, 
severity, and permanence of all 
his current disabilities.  The 
appellant's claims folder is to 
be made available to the 
examiner(s) for review prior to 
the examination(s), and the 
examiner(s) should be asked to 
indicate in the examination 
report(s) whether he or she has 
reviewed the claims folder.  All 
indicated tests are to be done, 
and the examiner(s) should 
review the results of any 
testing prior to completion of 
the report(s).  Specifically, 
the examiner should describe the 
level of disability attributable 
to each of the medical 
conditions found on the 
examination(s).  The examiner(s) 
should give a full description 
of any limitation of activity 
imposed by each of the 
appellant's disabilities and 
express opinions as to whether 
the conditions are permanent, 
and as to the degree of 
interference with the 
appellant's ability to obtain 
and maintain gainful employment 
caused by each disability 
identified on examination.  The 
examiner(s) should also state 
whether the appellant's 
disabling conditions are 
susceptible of improvement 
through appropriate treatment.  
The examiner(s) must provide a 
complete rationale for all 
conclusions reached.

3.	The RO should then review the 
claims folder and ensure that 
all of the foregoing development 
actions have been conducted and 
completed in full.  If any 
development is incomplete, 
appropriate corrective action is 
to be implemented.  38 C.F.R. 
§ 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 
(1998).

4.	Following completion of the 
above, the RO should 
readjudicate the issue of 
entitlement to a permanent and 
total disability evaluation for 
pension purposes, with 
application of all appropriate 
laws, regulations and diagnostic 
codes, and with consideration of 
any additional information 
obtained as a result of this 
remand, including the report of 
the VA examination.  The RO 
should consider each of the 
appellant's ratable disabilities 
with application of the 
appropriate diagnostic codes in 
the Schedule for Rating 
Disabilities to determine the 
percentage of impairment caused 
by each disability.  If the 
appellant does not meet the 
percentage requirements, a 
permanent and total evaluation 
for pension purposes should be 
considered under 38 C.F.R. 
§ 3.321(b)(2) (1999).  In 
deciding the appellant's claim, 
the RO should consider carefully 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise, 
the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

5.	If the above determination 
remains adverse to the 
appellant, he and his 
representative should be 
provided a supplemental 
statement of the case which 
summarizes the pertinent 
evidence, fully cites the 
applicable legal provisions, and 
reflects detailed reasons and 
bases for the decision reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration to the extent such action is 
in order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
of this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 



